NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2020 VT 7

                                          No. 2019-035

In re Stacey Adamski, Esq.                                     Original Jurisdiction
(Office of Disciplinary Counsel)
                                                               Professional Responsibility Board


                                                               September Term, 2019


Hearing Panel No. 4
Jill Lanman Broderick, Chair
Mary K. Parent, Esq., Member
David Tucker, Public Member


Sarah Katz, Disciplinary Counsel, Burlington, for Appellant.

Erin Miller Heins of Langrock Sperry & Wool, LLP, Burlington, for Appellee.


PRESENT: Reiber, C.J., Robinson and Carroll, JJ., and Skoglund, J. (Ret.), and Pearson,
         Supr. J. (Ret.), Specially Assigned


       ¶ 1.    PER CURIAM. A hearing panel of the Professional Responsibility Board found

that respondent, Stacey Adamski, Esq., engaged in dishonest and deceitful conduct in violation of

Vermont Rule of Professional Conduct 8.4(c). The panel recommended a public reprimand. We

ordered review of this case on our own motion and respondent also appealed. We uphold the

panel’s findings and its conclusion that respondent violated Rule 8.4(c). We conclude that the

aggravating factors in this case warrant an increase in the presumptive sanction of a reprimand.

We thus impose a fifteen-day suspension to begin thirty days from the date of this order.
       ¶ 2.    The panel made the following findings after a hearing. Respondent was admitted

to practice in Vermont in 2002. In May 2017, she joined a Windsor County law firm. Before she

was hired, respondent provided the firm with a list of her then-pending tort cases, which she hoped

to continue working on. Respondent’s wife was the plaintiff in one of the cases; she raised a

discrimination claim. Respondent told the firm that her wife’s case was well documented and she

“like[d] the strength of it.” Respondent continued representing her spouse after joining the firm.

She arranged for notifications and correspondence about the case to be sent to her at the new firm,

she used the firm’s resources in working on the case, and she kept records of the time she spent

working on the case.

       ¶ 3.    In October 2017, respondent represented her wife at a mediation. During the

mediation, respondent communicated with one of the firm’s partners, J.S., by phone and text.

Respondent asked J.S. what the firm’s “take” would be if the case settled. J.S. responded that the

firm’s standard fee was one-third of the settlement amount. He asked respondent about her usual

fee, and respondent replied, “When it’s my wife, 0%. When I owe my new job some good faith

fees for the time I’ve spent working a case, more than 0.” J.S. then discussed the fee issue with

the other partners at respondent’s request and told respondent that the firm would accept one-third

of the settlement as payment. Respondent replied, “We will need to talk about that,” and J.S. asked

respondent to call him.

       ¶ 4.    Following this communication, the discrimination case settled for $54,000.

Respondent informed J.S. of the settlement and they again discussed the fee issue. Respondent

told J.S. she thought $8000, rather than $18,000, was a reasonable payment. J.S. told respondent

to submit her alternative proposal to the partners.

       ¶ 5.    Respondent was angry about the partners’ fee request. She told a fellow associate

that “[t]here’s no way they’re going to get my money” and she was unreceptive to the associate’s

suggestion to work out her dispute with the partners.

                                                 2
       ¶ 6.    Several weeks later, the settlement check—made payable to respondent’s spouse—

arrived at the firm. Following standard procedure, a staff person scanned the check into an

electronic database; the database contained an electronic case file for each matter handled by the

firm. When respondent learned from her assistant that the check had arrived, she directed her

assistant to put it on her desk. That evening, respondent took the check home with her. Respondent

did not tell anyone she did so.

       ¶ 7.    The following day, respondent deleted the electronic copy of the check and a cover

letter from opposing counsel from the firm’s database. She also deleted a letter from the Office of

the Attorney General related to the closing of her wife’s case. Respondent acknowledged that she

intended to delete the first two items and the panel so found. The panel could not find by clear

and convincing evidence that respondent intended to delete the other correspondence. Respondent

did not tell anyone at the firm that she intended to delete these records nor did she reveal to anyone

that she had done so. Contrary to usual practice, respondent also kept the paper file associated

with her wife’s case in her office following the mediation rather than returning it to the filing

cabinet near her assistant’s desk.

       ¶ 8.    On two occasions after the mediation, the firm’s managing partner asked J.S. and

later respondent’s assistant whether the check had been received by the firm. They both initially

indicated that they had no information. On the second occasion, respondent was out of the office

and the managing partner asked her assistant if she had seen a settlement check. The assistant

became visibly nervous and asked the managing partner to talk directly to respondent. Eventually,

the assistant told him that the case had settled and the check had arrived several weeks earlier. The

managing partner then tried unsuccessfully to find the paper file for the case or an electronic record

that would provide evidence of the settlement or the check.

       ¶ 9.    The managing partner met with respondent when she arrived at the office later that

day. In response to his questions, she confirmed that a settlement had been reached at the

                                                  3
mediation; settlement documents had been signed; a check had been issued; the check was at her

house; and the check had not yet been cashed. When he asked respondent why she had not said

anything about the check arriving, she replied that she had told J.S. on the day of the mediation

that the requested fee was unreasonable and suggested a $8000 fee instead. Respondent told the

managing partner that “the ball is in your court.” At that point, the managing partner ended the

meeting, telling respondent that he would get back to her.

       ¶ 10.   The managing partner subsequently learned from respondent’s assistant that a copy

of the check had been scanned into the electronic database. At his request, a staff member searched

the database and discovered that respondent had deleted various documents related to the case,

including a copy of the settlement check and cover letter as well as correspondence from the

Attorney General’s Office confirming the settlement.

       ¶ 11.   After consulting with the other partners, he and two other partners called

respondent, who was working in a different office that day. They called to inform her that the firm

had cut off her access to the firm’s computer system and that they would be suspending her while

they gathered more information about the settlement check.          When questioned, respondent

confirmed that the check had been mailed to the office and that she had deleted the electronic copy

of the settlement check from the firm’s computer system. The managing partner expressed his

concern to respondent about the missing records and the firm’s related ethical obligations to its

client. He asked for and received an assurance from respondent that respondent’s spouse had the

check. After being told she was being suspended, respondent immediately resigned. At some

point in the conversation, the partner told respondent that the firm would not press the issue of its

fee. That day, respondent deposited the settlement check. The firm later sent a formal letter to

respondent’s spouse waiving its interest in a portion of the settlement proceeds.

       ¶ 12.   Based on these and other findings, the panel concluded that respondent violated

Rule 8.4(c) by engaging “in conduct involving dishonesty . . . [and] deceit.” V.R.Pr.C. 8.4(c). It

                                                 4
concluded that respondent intentionally tried to conceal the settlement check from the firm’s

partners to prevent them from holding the check or taking some disputed portion of it pending

resolution of the fee dispute. She did so knowing that the partners had asserted a financial interest

in the proceeds. Respondent did not disclose or memorialize her actions. The panel found her

conduct dishonest and deceitful.

       ¶ 13.     The panel found its decision reinforced by other evidence, including respondent’s

expression of anger to another associate about the firm’s fee and her reference to the fee dispute

when confronted by the managing partner. Additionally, the panel found that respondent had

waited to see what the partners would do before depositing the settlement check. Her behavior

was consistent with an intent to conceal the check and see if the dispute would simply go away.

The panel found transparency particularly important in this case given that respondent had a

personal financial interest in the settlement proceeds that conflicted with the firm’s interests.

Rather than being forthright with her colleagues, respondent concealed information to advance her

own interests.

       ¶ 14.     The panel rejected respondent’s varied attempts to justify her behavior, finding

much of her testimony “highly questionable,” unsupported by the evidence, or not credible. In

sum, the panel concluded that respondent’s conduct was dishonest and deceitful and that it

reflected adversely on her fitness to practice law in violation of Rule 8.4(c).

       ¶ 15.     To determine an appropriate sanction, the panel looked to the ABA Standards for

Imposing Lawyer Sanctions and considered: (1) the duty violated; (2) respondent’s mental state;

(3) the actual or potential injury caused by her misconduct; and (4) the presence of aggravating or

mitigating factors. Ctr. for Prof’l Responsibility, Am. Bar Ass’n, Standards for Imposing Lawyer

Sanctions 3.0 (1986) (amended 1992) [hereinafter ABA Standards]; see also In re Robinson, 2019
VT 8, ¶ 33, __ Vt. __, 209 A.3d 570 (recognizing that ABA Standards “guide our sanctions

determinations”).

                                                  5
       ¶ 16.   It found that respondent violated her duty to the general public and to the legal

profession to refrain from engaging in dishonest and deceitful conduct. It determined that the firm

had not suffered any financial harm because it ultimately waived any interest in the settlement

proceedings. It did find that the firm was harmed by the damaged relationship of trust and honesty.

The panel also found respondent’s conduct harmful to the reputation of the legal profession.

       ¶ 17.   Based on these factors, the panel concluded that a reprimand was the presumptive

sanction under ABA Standard § 5.13. That standard provides that a “[r]eprimand is generally

appropriate when a lawyer knowingly engages in . . . conduct [other than that specified in §§ 5.11

and 5.12] that involves dishonesty, fraud, deceit, or misrepresentation and that adversely reflects

on the lawyer’s fitness to practice law.” Id. The panel found a public reprimand consistent with

other cases where a lawyer’s dishonesty was aimed at a law firm and no financial harm resulted.

       ¶ 18.   The panel then considered aggravating and mitigating factors.           It found that

respondent acted selfishly to maximize her own personal financial interest in her spouse’s

recovery. It also found that respondent acted at least in part to advance her client’s interests, even

though her actions were wrongful. Given the presence of “mixed motives,” the panel did not

assign significant weight to this factor. As an additional aggravating factor, the panel found that

respondent had substantial experience in the practice of law. The sole mitigating factor was the

absence of a prior disciplinary record. On balance, the panel concluded that the aggravating factors

did not substantially outweigh the aggravating factors and it did not adjust the presumptive

sanction. Finally, the panel considered other disciplinary decisions and found the imposition of a

public reprimand consistent with those cases. It thus recommended that respondent be publicly

reprimanded for violating Rule 8.4(c).

       ¶ 19.   On appeal, Disciplinary Counsel asks us to adopt the panel’s findings and

conclusions but modify the sanction to impose a thirty-day suspension. She argues that, in addition

to violating a duty to the profession and the general public, respondent also violated a duty to her

                                                  6
client and caused her client potential harm. Based on this argument, Disciplinary Counsel asserts

that the presumptive sanction is a suspension rather than a public reprimand.

       ¶ 20.   Respondent argues that her conduct does not violate Rule 8.4(c). She cites her own

testimony in support of her position and provides a version of events that is largely divorced from

the panel’s findings.    Assuming she did violate Rule 8.4(c), respondent contends that an

admonition is appropriate.

       ¶ 21.   We review the panel’s factual findings for clear error and will uphold those findings

“if clearly and reasonably supported by the evidence, whether the findings are purely factual or

mixed law and fact.” Robinson, 2019 VT 8, ¶ 19 (quotation omitted). We “review de novo [the

panel’s] conclusions of law, including [its] violation determinations and sanction

recommendations.” Id. ¶ 27. As set forth below, we find no basis to disturb the panel’s findings

and we agree with its conclusion that respondent violated Rule 8.4(c). While we agree with the

panel that a reprimand is the presumptive sanction, we conclude that the aggravating factors

warrant an increase in the sanction to a fifteen-day suspension.

       ¶ 22.   At the outset, respondent fails to show, or even argue, that any of the panel’s factual

findings are clearly erroneous. She simply provides her own version of events. In evaluating

whether respondent violated Rule 8.4(c) and in considering the appropriate sanction, we rely solely

on the panel’s unchallenged findings and not respondent’s allegations.

       ¶ 23.   As set forth above, it is professional misconduct for a lawyer to “engage in conduct

involving dishonesty, fraud, deceit or misrepresentation.” V.R.Pr.C. 8.4(c). To be sanctionable,

the conduct must bear on the attorney’s “fitness to practice law.” In re PRB Docket No. 2007-

046, 2009 VT 115, ¶¶ 9, 12, 187 Vt. 35, 989 A.2d 523 (recognizing that rule does not encompass

“any dishonesty, such as giving a false reason for breaking a dinner engagement”); see also E.

Bennett, et al., Ann. Model Rules of Professional Conduct § 8.4 cmt. 2 (9th ed.) (Am. Bar Ass’n



                                                 7
2019) (“[A] lawyer should be professionally answerable only for offenses that indicate lack of

those characteristics relevant to law practice.”).

       ¶ 24.   The term “dishonesty” means, among other things, “conduct evincing a lack of

honesty, probity or integrity in principle” and “a lack of fairness and straightforwardness.” In re

Shorter, 570 A.2d 760, 768 (D.C. 1990) (quotation omitted); see also In re Herman, 348 P.3d 1125,

1132 (Or. 2015) (“[D]ishonesty includes a disposition to lie, cheat, or defraud; and a lack of

trustworthiness or integrity.”). “Deceit” has been described as including “the suppression of a fact

by one who is bound to disclose it.” Shorter, 570 A.2d at 767 n.12 (quotation and alteration

omitted); see also Att’y Grievance Comm’n of Md. v. Floyd, 929 A.2d 61, 66 (Md. 2007) (“[T]he

law recognizes that deceit can be based on concealment of material facts as well as on overt

misrepresentations.”).

       ¶ 25.   We recognized this form of deceit in In re Strouse, 2011 VT 77, ¶¶ 14, 18, 190 Vt.
170, 34 A.3d 329, where we concluded that an attorney had a duty to disclose to her firm that she

had resumed a romantic relationship with the husband of the firm’s client, which created an ethical

dilemma for the firm, and that her failure to do so was deceitful and reflected adversely on her

fitness to practice law. We explained there that a duty to speak may “arise from the relations of

the parties, or superior knowledge, or means of knowledge.” Id. ¶ 15.

       ¶ 26.   Applying these standards, we agree with the panel that respondent violated Rule

8.4(c). As set forth above, the record shows that respondent was aware that the firm claimed an

interest in a portion of the settlement proceeds and she nonetheless took the settlement check from

the firm and deleted case-related material from the firm’s computer system. She told no one of

her actions until confronted by the managing partner several weeks later. Respondent had a duty

to be forthright with her colleagues and she failed to disclose material facts with an intent to

mislead. See Strouse, 2011 VT 77, ¶ 15 (recognizing that this type of conduct constitutes deceit);

see also Herman, 348 P.3d at 1132 (concluding that although “no rule explicitly requires lawyers

                                                     8
to be candid and fair with their business associates or employers, such an obligation is implicit in

the prohibitions” contained in Oregon’s equivalent to Rule 8.4(c)).

       ¶ 27.   Respondent’s dishonest and deceitful actions toward members of her firm, intended

in large part to maximize her own financial interests at the firm’s expense, necessarily calls “into

question [her] fitness to practice law.” PRB Docket No. 2007-046, 2009 VT 115, ¶ 9; see Fla. Bar

v. Kossow, 912 So. 2d 544, 548 (Fla. 2005) (“An attorney who uses firm resources to place his or

her pecuniary interests over those of the firm engages in misconduct that indubitably calls into

question the attorney’s fitness to practice law . . . .”). Her conduct breached the “total trust and

confidence” that is the foundation of “[m]ost law partnerships.” Iowa Sup. Ct. Bd. of Prof’l Ethics

& Conduct v. Huisinga, 642 N.W.2d 283, 287 (Iowa 2002) (explaining that “[a]n attorney cannot

resort to self-help to rectify what may be perceived to be an inequity in the division of law

partnership earnings”(quotation omitted)). Her “breach of this exceedingly close relationship

merits disciplinary action.” Id.; see also Bennett, supra, § 8.4 (recognizing that “[s]tealing from

one’s own law firm violates Rule 8.4(c)” and “[o]ther forms of dishonesty to a lawyer’s own firm,

colleagues, supervisors, or employees can also violate the rule” (citing cases)).

       ¶ 28.   We note that the panel rejected as not credible respondent’s assertion that she had

to behave as she did to protect her client’s interests in the settlement proceeds. The panel found

that no reasonable attorney would believe this to be true and that, rather than acting in her client’s

interests, respondent acted with an intent to conceal and to advance her own financial interest as

her client’s spouse. Cf. PRB Docket No. 2007-046, 2009 VT 115, ¶ 17 (finding no violation of

Rule 8.4(c) because attorneys who surreptitiously tape-recorded phone conversation with witness

“earnestly believed that their actions were necessary and proper” in the course of representing

client in criminal case).

       ¶ 29.   In reaching our conclusion, we reject respondent’s characterization of her conduct

as essentially limited to a single act of deleting an electronic file. That assertion is belied by the

                                                  9
record set forth above. Respondent also argues that her conduct is not as egregious as in other

cases where violations of Rule 8.4(c) or its equivalent have been found. The fact that attorneys in

other disciplinary cases may have engaged in more egregious and longstanding dishonesty or

deceit than respondent does not make her own behavior any less dishonest or deceitful, and it does

not weigh against a finding that she violated Rule 8.4(c).

       ¶ 30.   As she did below, respondent offers various justifications for her behavior. She

blames the firm for failing to approach her to discuss the settlement check until a month after the

case settled. She claims credit for not lying to the managing partner when he confronted her about

the missing check and she cites the absence of any evidence that she instructed staff members to

hide the check or lie about its location. According to respondent, she was entitled to delete the

electronic copy of the check because there was no fee agreement with the firm, the check was

made out to her spouse, and “the check had been delivered to [her] desk,” leading her to reasonably

believe that the partners had agreed that she should provide the check directly to her spouse.

       ¶ 31.   We reject these arguments for the same reasons as the panel did below. Respondent

is responsible for any delay in discussing the fee issue. The firm had communicated to respondent

as of the date of the mediation that it expected one-third of the settlement as its fee. Respondent

was informed that if she had an alternative proposal, she should propose it to the partners. She

failed to do so. Instead, when the settlement check arrived, she asked her administrative assistant

to place it on her desk, she took the check home that evening, and the following day, she deleted

the electronic evidence documenting the check’s arrival. Respondent did not disclose the check’s

arrival to the partners, nor did she inform the partners that she took the check home and deleted

files related to the check. Respondent’s decision not to engage in additional deceit upon being

confronted by the managing partner, and her assertion that she did not direct anyone else to lie on

her behalf, in no way justifies or minimizes the conduct described above.



                                                10
       ¶ 32.   Respondent’s focus on the absence of a fee agreement is equally unavailing. As

the panel explained, respondent included her spouse’s case when she disclosed her pending cases

to the firm, and it was fair to imply from her statement about the strength of her wife’s case that

there was a potential recovery for the firm if respondent continued handling the case. During

mediation, respondent initiated communication with the partners about paying the firm’s fee

despite the absence of a fee agreement. She never told the partners that they had no right to pursue

a share of the funds. On the contrary, she expressed her belief that an $8000 payment to the firm

would be reasonable. The absence of a fee agreement under the circumstances of this case neither

justifies nor excuses respondent’s conduct.

       ¶ 33.   Nor does the absence of a fee agreement lend any support for respondent’s assertion

that she had the right to delete records from the firm’s database and deliver the check to her spouse,

all of which she did surreptitiously. The panel found that respondent’s spouse was a client of the

firm. For professional responsibility reasons and to protect against malpractice claims, all work-

related documents at the law firm was preserved. No reasonable person would believe under the

circumstances set forth above that because respondent’s assistant put the check on respondent’s

desk at respondent’s request, the firm had waived its interest in a fee and respondent was entitled

to treat this as a “personal” matter for which no documentation or disclosure was required. We

credit the panel’s conclusion that respondent’s after-the-fact rationalizations are not credible.

       ¶ 34.   Having found that respondent violated Rule 8.4(c), we turn to the appropriate

sanction. Like the panel, we weigh: (1) the duty violated; (2) respondent’s mental state; (3) the

actual or potential injury caused by her misconduct; and (4) the presence of aggravating or

mitigating factors. ABA Standard § 3.0; see also Robinson, 2019 VT 8, ¶ 33. “Depending on the

importance of the duty violated, the level of the attorney’s culpability, and the extent of the harm

caused, the standards provide a presumptive sanction.” Strouse, 2011 VT 77, ¶ 19. “The

presumptive sanction can then be tailored to the case, based on the existence of aggravating or

                                                 11
mitigating factors.” Id. “[T]he sanctions are intended to leave room for flexibility and creativity

in assigning sanctions in particular cases.” Id. ¶ 26 (quotation omitted); see also ABA Standards,

Theoretical Framework (recognizing that “standards are not designed to propose a specific

sanction for each of the myriad of fact patters in cases of lawyer misconduct,” but instead to

“provide a theoretical framework to guide the courts in imposing sanctions”). We rely on the ABA

Standards as “a helpful guide in assigning an appropriate sanction,” but they “are not binding on

this Court.” Robinson, 2019 VT 8, ¶ 40.

       ¶ 35.   First, we agree with the panel that respondent owed duties to the public and the

legal profession to refrain from engaging in dishonest and deceitful conduct and that she violated

those duties here. See ABA Standards, Theoretical Framework (“The community expects lawyers

to exhibit the highest standards of honesty and integrity, and lawyers have a duty not to engage in

conduct involving dishonesty, fraud, or interference with the administration of justice.”). We are

not persuaded by Disciplinary Counsel’s argument that respondent also violated duties owed to

her client. The ABA Standards describe the duties that lawyers owes to their clients as including

the duties of loyalty, diligence, competence, and candor. Id. The facts as found do not implicate

those duties here.

       ¶ 36.   With respect to respondent’s mental state, we agree with the panel that respondent

acted with intent, “the most culpable mental state.” Id. As reflected in the ABA Standards, a

lawyer’s mental state is one of intent “when the lawyer acts with the conscious objective or purpose

to accomplish a particular result.” ABA Standards, § 3.0, cmt. Respondent here intentionally

removed the settlement check from the office and deleted the electronic copy of the check without

notifying the partners that she was doing so with the intent to conceal the existence of the check

from the partners and prevent them from holding the check or some portion of the proceeds

pending resolution of the fee dispute.



                                                12
         ¶ 37.   There is no support for respondent’s assertion that she acted negligently. Her

disclosure to J.S. that the case had settled and her decision not to lie when confronted about the

missing check do not demonstrate an absence of intent. As previously discussed, the panel acted

within its discretion in rejecting respondent’s assertion that she thought it was permissible to delete

files.

         ¶ 38.   Turning to injury, the panel correctly concluded that the firm was injured through

the damaged relationship of trust and honesty essential to the operation of every law firm. See

Huisinga, 642 N.W.2d at 287. The way in which respondent treated the settlement funds was “a

betrayal of the fundamental trust by which . . . lawyers . . . are bound and upon which [lawyers]

must rely in our professional associations with one another.” Id. at 288. Additionally, by engaging

in dishonest and deceitful conduct, she necessarily harmed the reputation of the legal profession.

         ¶ 39.   Unlike the panel, we conclude that the firm may have been financially harmed by

respondent’s conduct. The firm asserted an interest in the settlement proceeds as a fee for

respondent’s—its employee’s—services. The firm’s decision not to pursue its interest in the

settlement does not negate its potential financial loss. We reject the argument that, simply because

the firm might not have prevailed in a claim against respondent’s wife to recover fees for its

services, we should therefore discount the potential financial harm in this case. This would reward

respondent for her dishonest conduct. As the ABA Standards recognize, “[t]he fact that one injured

person is willing to forgive and forget should not relieve or excuse the lawyer, who then has the

capability of injuring others.” ABA Standards § 9.4 cmt. (citing cases). “The disciplinary system

is designed to protect all members of the public.” Id.; see also Robinson, 2019 VT 8, ¶ 73

(recognizing that sanctions serve “to protect the public from persons unfit to serve as attorneys and

to maintain public confidence in the bar, as well as to deter other attorneys from engaging in

misconduct” (quotation omitted)).



                                                  13
        ¶ 40.   Based on our analysis of these factors, we conclude that Standard 5 is the best fit

here. This standard addresses the violations of duties owed to the public. It recognizes that “[t]he

most fundamental duty which a lawyer owes the public is the duty to maintain the standards of

personal integrity upon which the community relies. The public expects the lawyer to be honest

and to abide by the law . . . .” ABA Standards § 5.0, intro.

        ¶ 41.   Standard 5.0 contains a range of presumptive sanctions, depending on how

seriously the conduct reflects on the lawyer’s fitness to practice; it does not, however, provide an

option “between reprimand and disbarment, such as suspension.” Strouse, 2011 VT 77, ¶ 24. “The

sanction to be applied, therefore, be it disbarment, reprimand, or something in between, requires

an exercise of judgment.” Id.

        ¶ 42.   Standard 5.13 provides that a “[r]eprimand is generally appropriate when a lawyer

knowingly engages in any other conduct [besides criminal conduct] that involves dishonesty,

fraud, deceit, or misrepresentation and that adversely reflects on the lawyer’s fitness to practice

law.” We find this standard most applicable as respondent intentionally engaged in conduct that

involved dishonesty and deceit but she was not found to have engaged in criminal conduct.

        ¶ 43.   We find no support for respondent’s contention that an admonition is the

presumptive sanction. Her argument rests on a premise, which we have rejected, that she did not

engage in deceitful conduct and that the firm suffered no financial harm from her conduct.

        ¶ 44.   We are also unpersuaded by Disciplinary Counsel’s argument that Standard 4.0 or

Standard 7.0 should apply. Standard 4.0 addresses violations of duties owed to clients, which is

not at issue here.

        ¶ 45.   “Standard 7.0 provides a nonexclusive list of cases in which the Standard 7.0

sanctions are generally appropriate,” none of which are particularly applicable here. Robinson,

2019 VT 8, ¶ 47 n.7 (quotation omitted). We declined to apply Standard 7.0 in Strouse, which

similarly involved a violation of Rule 8.4(c) through deceit, because the conduct described in the

                                                14
introduction to this standard did not “match[] respondent’s conduct” and another standard,

Standard 5.13, “clearly appl[ied].” 2011 VT 77, ¶¶ 22, 24. We reach a similar conclusion here.

       ¶ 46.   We did apply Standard 7.0 in Robinson, 2019 VT 8, ¶ 47 n.7, concluding that

“unlike Strouse, there [was] not another ‘clearly applicable’ standard for [the] respondent’s grossly

deceitful conduct toward a vulnerable and unrepresented individual, which resulted in serious

potential injury to [that individual].” We recognized there that the commentary accompanying

Standard 7.0 indicated that it was “applicable in situations involving ‘falsehoods and omissions,’ ”

and we determined that “whether the respondent’s conduct was expressly included in the Standard

7.0 categories [was] not dispositive.” Id.

       ¶ 47.   Other courts have applied this standard in cases involving an attorney’s deceit and

dishonesty toward his or her law firm. See, e.g., Kossow, 912 So. 2d at 547-48 (imposing thirty-

day sanction for attorney’s unethical and dishonest dealings with his firm and finding conclusion

consistent with Florida equivalent of Standard 7.2); In re Schwartz, 599 S.E.2d 184, 184 (Ga.

2004) (per curiam) (citing language of Standard 7.2 in suspending attorney for accessing, listening

to, and randomly deleting voicemail messages on voicemail system of his former law firm). We

note that our ultimate conclusion that respondent should be suspended is consistent with Standard

7.2, which provides that “[s]uspension is generally appropriate when a lawyer knowingly engages

in conduct that is a violation of a duty as a professional, and causes injury or potential injury to a

client, the public, or the legal system.” Ultimately, while we do not find Standard 7.0 totally

inapposite, we conclude that Standard 5.0 is a better fit for this particular fact pattern.

       ¶ 48.   We thus turn to the aggravating and mitigating circumstances. See ABA Standards

§§ 9.1, 9.21, 9.31 (recognizing that aggravating or mitigating circumstances may warrant increase

or decrease in degree of discipline to be imposed). As the panel found, respondent acted with a

dishonest and selfish motive. We do not diminish the gravity of this aggravating circumstance

simply because respondent’s wrongful conduct ultimately served her client’s financial interests as

                                                  15
well as her own. The panel found that respondent did not need to engage in this misconduct to

protect her client’s interests.* Essentially, her conduct was self-serving. Unlike the panel, we give

this factor significant weight.

       ¶ 49.   The panel also overlooked respondent’s refusal to acknowledge the wrongful nature

of her conduct, an additional aggravating factor under Standard 9.2. Respondent took the position

below that the law firm was to blame and that her behavior was appropriate; she offered

justifications for her actions that the panel rejected as not credible. She expressed no remorse for

her misconduct. As an additional aggravating factor, respondent has substantial experience in the

practice of law. The only mitigating factor is the absence of any prior disciplinary violation. On

balance, the aggravating factors far outweigh the only mitigating factor, which justifies increasing

the sanction to a fifteen-day suspension.

       ¶ 50.   “In the past, we have looked to sanctions imposed in other cases to aid us in

measuring out a sanction.” Robinson, 2019 VT 8, ¶ 74. We also recognize, however, “that

meaningful comparisons of attorney sanction cases [can be] difficult as the behavior that leads to

sanction varies so widely between cases.” Id. (quotation omitted).

       ¶ 51.   We found a reprimand appropriate in Strouse, where an attorney violated Rule

8.4(c) by failing to disclose to her firm that she was having an ongoing romantic relationship with

the husband of the firm’s client. 2011 VT 77, ¶ 35. In that case, “the conduct at issue was not

related directly to the handling of client matters or funds.” Id. ¶ 27. While the attorney acted

selfishly, we found her behavior “mitigated . . . by the fact that she acted not for greed or glory,

nor for malice or lucre, but apparently for romantic reasons.” Id. ¶ 34. We also cited the attorney’s


       *
           We note an inconsistency in the panel’s findings on this point. As indicated, the panel
rejected as not credible respondent’s assertion that she had to act as she did to protect her client’s
interests in the settlement proceeds. At the same time, it found that respondent was acting at least
in part to advance her client’s interests in resisting the firm’s request for a payment. We give no
weight to this latter finding because it in no way diminishes respondent’s dishonest and selfish
motive.
                                                   16
“relatively brief professional experience and her lack of other disciplinary actions” to support “the

more lenient sanction of a public reprimand.” Id. ¶ 35. Although the attorney’s deceit “harmed

her firm and the client” and “briefly exposed the firm to a potential ethical violation,” she was

swiftly fired, and the potential for an ethical violation “was soon extinguished.” Id. ¶ 36. “There

was no actual injury to the public.” Id. We determined that the conduct was not egregious enough

to warrant a suspension. Id. ¶ 29 (discussing more egregious cases where suspension was

imposed).

       ¶ 52.   We are faced with different circumstances here. In this case, respondent acted

selfishly to maximize the financial recovery for her wife, and derivatively, herself, at the expense

of the firm. She was hired with the understanding that her wife’s case was likely to bring income

to the firm, she used firm resources in working on the case, she suggested that the firm deserved a

share of the settlement proceeds, and she knew that the firm in fact claimed a one-third share of

the settlement proceeds. She nonetheless hid the check from the firm when it arrived and deleted

electronic evidence of its arrival, apparently hoping that the firm would not pursue its requested

fee. Unlike the attorney in Strouse, moreover, respondent had extensive experience in the practice

of law. She also inflicted potential financial and other harm on the firm, the public, and the legal

profession. All of these factors distinguish this case from Strouse and warrant a more severe

sanction than was imposed there.

       ¶ 53.   We further emphasize that the attorney in Strouse was deceitful about something in

her personal life, which resulted in no actual injury to the public. Id. ¶ 36. Respondent’s deceit

and dishonesty, by contrast, is directly related to the practice of law, it resulted in injury to the

public, and it demonstrates a “disregard for values that are most fundamental in the legal

profession.” In re Lamberis, 443 N.E.2d 549, 551-52 (Ill. 1982) (recognizing that “[h]onesty

is . . . fundamental to the functioning of the legal profession”). As one court explained:



                                                 17
               It is vital to the well-being of society that an attorney, who is an
               officer of the court and a part of our judicial system, should maintain
               the most scrupulous care in conducting [the attorney’s] professional
               and business affairs. The public as well as [the attorney’s] clients
               and the courts have an interest in his integrity and are entitled to
               require that [the attorney] shun even the appearance of any
               fraudulent design or purpose.

In re Abbamonto, 166 N.E.2d 62, 64 (Ill. 1960) (citation omitted).

       ¶ 54.    This basic principle is echoed in other cases. In Herman, the Oregon Supreme

Court concluded that disbarment was the appropriate sanction for an attorney who engaged in

dishonest conduct and misrepresentation that reflected adversely on his ability to practice law. 348
P.3d at 1135-36. The attorney there dishonestly and deceitfully diverted funds and assets

belonging to one corporation (of which he was a member) to another company that he controlled,

breaching his duty to the directors of the first company and violating their trust.

       ¶ 55.   The Oregon Supreme Court reviewed its existing case law and discussed in detail

an attorney’s “implicit obligation to be candid and fair with his [or her] employers, as well as the

duty of loyalty arising out of the employment relationship between the lawyer and the firm.” Id.

at 1135. It “emphasized the need to maintain the public’s confidence in the legal profession,”

explaining:

               No one who is admitted into the legal profession may be permitted
               to sully or destroy the right and need of the public to impose absolute
               confidence in the integrity of a lawyer. Literally thousands of
               personal and business transactions of unknowing people must be
               and are entrusted to the hands of some lawyer. Money, property and
               matters of personal confidence are daily entrusted to the integrity of
               the individual lawyer. In almost all such instances no bond or
               security, other than integrity, is required to assure the protection or
               performance of the trust. No member of the Bar need consider long
               wherein his [or her] duty lies. True, the rules of professional
               conduct may fill many pages; the opinions interpreting some of the
               rules, many volumes. But in the more basic conduct [the attorney]
               is called upon to perform, any lawyer knows the simple rules that he
               [or she] must cling to: Simple straightforward honesty and absolute
               good faith. No less will suffice.



                                                 18
Id. at 1134-35 (quotation omitted). In a previous case, the court had found the “violation of the

fiduciary duty to partnership funds” to be “no less abhorrent” than similar violations with respect

to client funds. Id. (quotation omitted).

       ¶ 56.   In Kossow, the Florida Supreme Court found that an attorney engaged in disloyal

and deceitful conduct towards his firm. 912 So. 2d 544. Despite the firm’s prohibition against

providing legal services in any capacity other than as employees of the firm, the attorney

represented outside clients and kept the fees for himself. He lied to the firm about doing so.

Although the attorney used firm resources and billable time in engaging in this outside work, the

firm did not demand a portion of the fees or the return of any money.

       ¶ 57.   The court found that the attorney’s misconduct constituted a serious breach of

loyalty to his firm. It rejected the referee’s recommended discipline of a reprimand and instead

imposed a thirty-day suspension. The court found “that a public reprimand [was] too lenient for

what was blatantly dishonest and deceitful conduct on [the attorney’s] part.” Id. at 546. Its

decision was based in part on the fact that the attorney “furthered his own financial goals at the

firm’s expense.” Id. The court found it “unquestionable that by using the firm’s equipment,

materials, and time (during which [he] could have been working for the firm, or the associates who

discussed [his] cases with him could have been doing work for the firm), [he] misappropriated the

resources of the firm that employed him, thereby compromising the good of the firm to his own

financial ends.” Id.

       ¶ 58.   While these cases involve more egregious conduct than that at issue here, the same

fundamental values are at stake. As the panel emphasized here, respondent had a duty to be

transparent and forthcoming in dealing with her colleagues, particularly given that her own

financial interest as the client’s spouse conflicted with the firm’s interest. She instead chose to act

surreptitiously and further her own financial interests at the expense of the firm, violating her

fundamental obligations to be forthright, loyal, and honest with her colleagues. Given the

                                                  19
seriousness of the duties violated, the harm inflicted on the public and the profession, and the

various aggravating factors, a fifteen-day suspension is warranted.

        ¶ 59.   Respondent’s suspension will be effective thirty days from the date this decision is

issued. This will allow her to close out her practice and protect the interests of her existing clients.

Respondent is directed not to accept any new clients from the date that this opinion is issued until

her suspension is completed. See id. at 548 (taking similar approach to implementation of thirty-

day suspension).

        Respondent is suspended from the practice of law for fifteen days; her suspension will
begin thirty days from the date that the mandate executes under V.R.A.P. 41.


                                                  BY THE COURT:



                                                  Paul L. Reiber, Chief Justice


                                                  Beth Robinson, Associate Justice


                                                  Karen R. Carroll, Associate Justice


                                                  Marilyn S. Skoglund, Associate Justice (Ret.),
                                                  Specially Assigned


                                                  Dennis R. Pearson, Superior Judge,
                                                  Specially Assigned




                                                  20